Citation Nr: 0308550	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a squamous cell 
carcinoma at the base of the tongue.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel





INTRODUCTION

The veteran had active service from January 1967 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran had a personal hearing at the RO in October 1997.  
A transcript of the hearing has been associated with the 
claims file.  

This case has previously come before the Board.  In November 
2000, the Board remanded to the matter to the RO for further 
development.  That development having been completed to the 
extent possible, the Board will proceed with adjudication of 
the claim.  


FINDING OF FACT

A squamous cell carcinoma at the base of the tongue is 
attributable to service.  


CONCLUSION OF LAW

A squamous cell carcinoma at the base of the tongue was 
incurred as a result of active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The December 1966 service entrance examination shows that the 
mouth and throat were normal.  The August 1969 separation 
examination shows that his mouth and throat were normal.  

By letter dated in June1995, the veteran's private physician, 
F. H., M.D., stated that the veteran had been diagnosed with 
a squamous cell carcinoma at the base of the tongue in 1989.  
He reported that cancer at the base of the tongue, as well as 
of the larynx, was included among a family of cancers often 
referred to as cancers of the head and neck region.  He 
reported that tobacco, alcohol, viral infections, asbestos, 
and general respiratory pollutants predisposed both areas to 
similar malignancies.  The letter notes that the veteran did 
not use tobacco products or alcohol, and that his family 
history was negative for malignancies of the respiratory 
tract.  He stated that the veteran worked as an accountant 
and did not experience any excessive environmental exposure, 
such as asbestos or other pollutants that may predispose him 
to cancers of the head or neck, or respiratory tract.  The 
veteran's dental hygiene was noted to be excellent.  

Dr. F. H. stated that in view of the above facts, it was 
difficult to explain why the veteran had developed the 
squamous cell carcinoma, noting that the veteran had been 
exposed to Agent Orange exposure during service.  His 
indirect conclusion was that there was a strong possibility 
that exposure to Agent Orange precipitated the malignancy.  
He stated that from an oncology viewpoint, cancers of the 
larynx were similar in cell type and predisposing factors to 
all cancer that involved the oral cavity, including those 
cancers at the base of the tongue.  He noted that squamous 
cell cancer was the primary cell type of malignancies that 
involved the larynx and the base of the tongue, as these 
organs were in extreme proximity and were exposed to the same 
carcinogenic processes.  He concluded that in view of the 
fact that the veteran was not exposed to any pollutants or 
carcinogens other than herbicides of Agent Orange, the 
veteran's cancer of the base of the tongue was associated 
with exposure to Agent Orange.  

In a June 1995 letter, the veteran's private physician, R. 
C., M.D., stated that he had been treating the veteran since 
1989.  He reported that the veteran had no known risk factors 
for development of squamous cell carcinoma other than 
exposure to Agent Orange.  He opined that that if there were 
an association between exposure to Agent Orange and the 
development of cancer in the respiratory system, development 
of cancer at the base of the tongue could just as easily have 
occurred and would have the same relationship to the 
herbicide.  

By letter dated in September 1995, the veteran's private 
physician, Dr. D. A., M.D., noted the veteran's history of 
exposure to Agent Orange during service in Vietnam.  He 
reported that the veteran had no associated risk factors as 
usually seen in similar individuals, such as chronic alcohol 
abuse or a history of cigarette tobacco use.  He conveyed 
that there was a definitive causal association between 
malignant processes with exposure to herbicides, as 
documented in the relevant medical literature.  He stated 
that there was difficulty in correlating tumor sites with 
exposure to the herbicides.  The letter notes that there was 
a growing list of sites associated with malignancy and 
exposure.  Dr. D. A. related that based on pertinent medical 
literature, dioxin had a direct effect on human tonsilar 
lymphocyte activity, suggesting that low density B-cells were 
sensitive cellular targets.  He concluded that, based on the 
literature, there was support for a finding that lymphocytes 
were associated with tumor.  He stated that although the 
veteran's tumor was not on the tonsilar area, but rather on 
the base of the tongue, there was lymphoid tissue in present 
in that area that would typically be compatible with the 
lymphoid tissue in the tonsila fossa.  

He opined that it was reasonable to conclude that veteran's 
current neoplasm may well be associated with herbicide 
exposure, based on the high incidence of other neoplasms in 
the respiratory tract, which he noted to be evidence that 
herbicide dioxins had produced neoplasm changes in the 
tonsila lymphocytes.  He noted that there were no other 
causative factors that would be associated with the etiology 
for a neoplasm in this area.  

On VA oncology examination in May 1999, the relevant 
impression was several symptoms related to his head and neck 
cancer and associated treatment.  The examiner stated that 
the question of whether the cancer was related to Agent 
Orange exposure during service could not be answered by an 
oncologist.  He added that cancer of the head and neck region 
was most often found in individuals who smoked.  He noted 
that the veteran did not have a history of smoking.  He 
stated that head and neck cancer was nevertheless present in 
people who did not smoke.  He stated that whether Agent 
Orange was an etiologic cause of cancer could only be 
determined by good epidemiological studies, of which he was 
not aware.  

On VA examination in August 1999, the relevant diagnosis was 
status post squamous cell carcinoma on base of tongue 
followed by left dissection and dissection of lymphatic 
tissue on the left side of the neck followed by irradiation 
therapy for six weeks.  The examiner opined that whether the 
squamous cell carcinoma was related to service required an 
investigation by an oncologist.

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the December 1994 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the June 1996 
statement of the case and the May 1998 and August 2002 
supplemental statements of the case.  The Board concludes 
that the discussions in the December 1994 rating decision and 
in the statement and supplemental statements of the case, 
which were all sent to the veteran, informed him of the 
information and evidence needed to substantiate the claim.  
These actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  The Board notes that any defect in VA's duty to 
notify and assist the veteran is rendered moot, as the claim 
is herein granted.  

Analysis

The veteran claims that a squamous cell carcinoma at the base 
of his tongue is related to service.  Specifically, he 
asserts that the squamous cell carcinoma is a result of 
exposure to Agent Orange exposure during service in Vietnam.  

Initially, the Board notes the veteran had service in 
Vietnam.  However, squamous cell carcinoma is not a 
presumptive disease listed at 38 C.F.R. § 3.309(e).  
Therefore, the issue in this case is not one of presumptive 
service connection, but instead one of direct service 
connection.  The issue of whether a squamous cell carcinoma 
at the base of the tongue is related to service requires 
competent evidence.  The veteran is not a medical 
professional and his statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The Board finds that the May 1999 and August 1999 VA 
examination reports are of little, if any, probative value.  
Neither examiner reviewed the veteran's C-file.  More 
importantly, neither examiner provided an opinion as to 
whether a squamous cell carcinoma at the base of the 
veteran's tongue is related to service.  

It is undisputed that the veteran had no known risk factors 
other than exposure to Agent Orange in association with the 
squamous cell carcinoma.  Dr. R. C. stated that a squamous 
cell carcinoma at the base of the tongue would have the same 
relationship to herbicide as cancer in the respiratory 
system.  Dr. D. A. stated that there was a basis for the 
opinion that the veteran's current neoplasm may be associated 
with exposure to herbicides.  Dr. F. H. specifically stated 
that the veteran's squamous cell carcinoma at the base of the 
tongue was associated with exposure to Agent Orange.  Each 
doctor provided a reasoned opinion for the relationship.  
This constitutes positive evidence.  Against the positive 
evidence, there are two VA opinions to the effect that they 
are not competent to render an opinion.  This does not 
constitute negative evidence.  In light of the provisions of 
38 C.F.R. § 3.303(d), the Board has been presented with a 
post service diagnosis and evidence establishing that the 
disease is due to service.  The Board finds the evidence is 
in favor of the claim and thus, the appeal is granted.  

The Board further notes that presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection. 


ORDER

Service connection for a squamous cell carcinoma at the base 
of the tongue is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

